DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimers filed on 9/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 8,976,511, 8,982,541, 9,844,736, 10,300,398, and 10,646,788 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Response to Amendments and Arguments
In an amendment filed 9/8/2021, Applicant amended claims 1, 3, cancelled claims 2, 4-5, and added new claims 6-23.  This amendment is acknowledged.
Applicant’s arguments, see pages 8-10, filed 9/8/2021, with respect to claims 1, 3, and 6-23 have been fully considered and are persuasive in light of the amendments.  The double patenting and 102/103 rejections of claims 1-5 have been withdrawn. 
Allowable Subject Matter
Claims 1, 3, and 6-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711